Case: 16-12973   Date Filed: 10/18/2016   Page: 1 of 3


                                                          [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12973
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:15-cr-60226-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CARL JOSEPH LECHNER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 18, 2016)

Before TJOFLAT, WILSON, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-12973     Date Filed: 10/18/2016    Page: 2 of 3


      Carl Joseph Lechner pleaded guilty to possessing a firearm after a felony

conviction. The district court sentenced Lechner to sixteen months of

imprisonment and to three years of supervised release. The district court then

conditioned the supervised release on Lechner’s participation in a sex offender

treatment program. Lechner preserved his objection to, and now appeals, the

condition. We affirm.

      Under 18 U.S.C. § 3583(d)(1), a district court may impose a condition of

supervised release if the condition “is reasonably related to” any of several factors

in 18 U.S.C. § 3553(a). One such factor is “the history and characteristics of the

defendant.” See 18 U.S.C. § 3553(a)(1). Citing both Lechner’s admission of

possessing child pornography and testimony during sentencing that Lechner

sexually assaulted a minor, the district court conditioned Lechner’s supervised

release on his participation in a sex offender treatment program. We review for

abuse of discretion the district court’s imposition of the condition and “reverse

only if we have a definite and firm conviction that the district court committed a

clear error of judgment in the conclusion it reached.” See United States v. Moran,

573 F.3d 1132, 1137 (11th Cir. 2009) (internal quotation marks omitted).

      Lechner argues first that the condition is not related to his conviction.

Squarely foreclosing this argument, Moran rejects a defendant’s argument that the

condition of participation in a sex offender treatment program is not related to his


                                          2
              Case: 16-12973     Date Filed: 10/18/2016    Page: 3 of 3


conviction for possessing a firearm after a felony conviction. See Id. at 1139

(“Moran argues that the special condition is not related to his conviction, but we

have approved of mental treatment to address unrelated prior crimes.”). Second,

arguing that he was not convicted for the alleged sexual assault, Lechner attempts

to create a requirement that, when imposing a condition based on the “history and

characteristics of the defendant,” a district court consider only a conviction.

See 18 U.S.C. § 3553(a). No such requirement exists. See United States v. Bull,

214 F.3d 1275, 1278 (11th Cir. 2000) (citing not only convictions but “other

incidents involving threats and violence” in affirming a condition that the

defendant “participate in mental health treatment for anger and violence”).

      The district court did not abuse its discretion in conditioning Lechner’s

supervised release on participation in a sex offender treatment program.

      AFFIRMED.




                                           3